Citation Nr: 0614382	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-12 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge is a bar to entitlement to Department of Veterans 
Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Marian H. Neudal, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant entered active duty in November 1965 and was 
discharged in March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
of the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found the 
character of the appellant's service discharge was a 
statutory bar to the award of VA compensatory benefits.  In 
August 2005, the appellant and his spouse testified via 
videoconference before the undersigned Acting Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks to reopen the issue of whether the 
character of his discharge from active military service 
serves as a bar to VA compensation benefits.  Review of the 
file indicates this issue was previously denied by the RO 
within a July 1979 administrative decision, and the appellant 
did not initiate an appeal of this determination, which thus 
became final.  38 U.S.C.A. § 7105 (West 2002).  A previously 
and finally denied claim may not be reopened except upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  In the present case, 
while the RO acknowledged the July 1979 decision in its more 
recent August 2003 action, it did not apply the new and 
material criteria, and appeared to have considered the 
appellant's claim on the merits.  

Regardless of the RO's action, the question of whether new 
and material evidence has been received to reopen the claim 
must be addressed in the first instance by the Board, as the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  The Board has thus 
characterized the claim accordingly.  See also D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000) (new and material 
evidence analysis applies to the reopening of claims that 
were originally disallowed because the claimant's status as a 
veteran was not established).  

Because 38 U.S.C.A. § 5108 must be considered prior to any 
merits-based review of the appellant's claim, the Board must 
also consider whether VA has met duties to notify and assist 
specific to claims to reopen.  Such duties were recently 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in the recent case of Kent v. Nicholson,--- 
Vet. App. ----, No. 04-181 (U.S. Vet. App. Mar. 31, 2006), in 
which the Court held "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim."  Kent at 9 (emphasis added).  The Court further held 
that VA must, in the context of a claim to reopen, look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  In the present case, as the 
appellant has not yet been afforded either notice of the type 
of evidence required to reopen his claim or even the legal 
and regulatory criteria under which such evidence will be 
considered, this appeal must be remanded at this time for 
proper procedural development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claim as to 
whether the character of his discharge is 
a bar to entitlement to VA compensation 
benefits.  The claim was last denied in a 
1979 administrative decision.  The RO/AMC 
will comply with the Kent ruling, and 
advise the appellant of the evidence and 
information that is necessary to reopen 
this claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim.  In so doing, the 
RO/AMC will advise the appellant of the 
element or elements required to establish 
that the character of his discharge is 
not a bar to entitlement to VA 
compensation benefits which were found 
insufficient in the previous denials.  In 
addition, this notice should include the 
complete text of 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156.  

2.  After taking any additional 
development action(s) as it deems proper 
with respect to the claim on appeal, the 
RO/AMC should consider all of the 
evidence of record and adjudicate the 
appellant's claim to reopen.  If any 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

